Citation Nr: 0404101	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of May 
2001, by the Montgomery, Alabama Regional Office (RO), which 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective August 11, 2000.  The veteran 
appealed for a higher rating.  In an appeal for a higher 
original rating after an initial award of service connection, 
as in this case, all of the evidence submitted in support of 
the veteran's claim is to be considered.  In initial rating 
cases, separate rating can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran essentially contends that the present 30 percent 
disability rating does not accurately reflect the severity of 
his PTSD.  Specifically, the veteran and his representative 
assert that the PTSD produces long and short-term memory 
loss, periods of severe depression, frequent suicidal 
ideation, and difficulty controlling his temper.  During a VA 
examination in October 2000, the veteran admitted to abusing 
his wife and avoiding people.  The service representative 
argues that such impaired impulse control and social 
avoidance obviously restrict the veteran's ability to 
function.  It is further maintained that the veteran is 
unable to maintain gainful employment as a result of his 
PTSD.  Therefore, it is argued that the current medical 
evidence of record paints the picture of a veteran who is 
seriously impaired by PTSD and, at least, meets the criteria 
for a 50 percent rating.  

During his most recent VA examination in October 2000, the 
veteran indicated that he worked in sales.  He reported 
experiencing feelings of guilt, nightmares, anxiety, 
irritability, and difficulty sleeping.  He was alert and 
oriented in all spheres.  Cognitive functions were intact.  
Affect was constricted.  Mood was unremarkable.  Insight and 
judgment were fair.  The diagnosis was chronic PTSD, and he 
was assigned a Global Assessment of Functioning (GAF) score 
of 55.  

VA outpatient treatment reports, dated from January 2000 
through March 2001, reflect that the veteran continue to 
receive ongoing clinical evaluation and treatment for 
symptoms of PTSD; he is reported to have problems with 
depression, anger, poor impulse control, and low frustration 
tolerance.  During a clinical visit in August 2000, the 
veteran complained of nightmares and intrusive thoughts 
involving events that occurred in Vietnam; he also discussed 
problems with anxiety and hypervigilance.  The diagnostic 
assessment was PTSD, severe.  A treatment report, dated in 
March 2001, noted that the veteran was currently employed as 
a salesman.  However, it was also reported that he had 
problems with anger and interpersonal relationships.  It was 
recommended that the veteran receive individual psychotherapy 
and anger management.  

When, as here, the veteran alleges that his disability has 
worsened, a new examination is required if there is 
insufficient evidence of record to make this determination.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Since the veteran was last examined for compensation purposes 
in 2000, another examination is needed to determine the 
current severity of his PTSD.  See 38 U.S.C.A. § 5103A(d); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
more recent progress notes do not contain sufficient 
information to properly rate this disability.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993) (citing Proscelle v. 
Derwinski, 2 Vet. App 629 (1992)) (when the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination).  

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) 
requires that VA provide notice that informs the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Furthermore, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case must be REMANDED to the RO for the following actions: 

1.  The RO must ensure that all 
notification and development action 
required by the VCAA are completed.  In 
particular, the RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his PTSD since March 
2001.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims file. 

3.  The RO should provide the veteran 
with VA Form 21-8940 (Veteran's 
Application for Increased Compensation 
Based on Unemployability) and request 
that he complete and return the form.  If 
the veteran is not employed, or has only 
marginal employment, the RO should 
accomplish whatever additional 
development of this matter that is deemed 
appropriate and necessary.

4.  The veteran should be scheduled for a 
psychiatric examination in order to 
determine the severity of his PTSD.  The 
claims folder must be made available to 
the examiner, and the examiner should 
confirm the claims folder was indeed 
available and reviewed.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  A social, 
educational and work history should be 
obtained.  The examiner should report a 
multiaxial diagnosis identifying all 
current mental disorders, and assign a 
numerical score on the GAF Scale and 
include an explanation of the numerical 
score assigned, and should estimate, if 
feasible, the proportion of the global 
disability which is attributable to PTSD 
alone.

5.  Then, the RO should readjudicate the 
veteran's claim for an increased rating 
for his PTSD.  If the determination 
remains adverse, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond.  

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND the Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


